HANNAH, C.J., concurring. I agree with the majority’s answers to the “certified questions” presented to us by the court of appeals. I also agree with Justice Wills’s conclusion that this court should retain and decide the entire case in the present matter. However, I write separately to explain my analysis. Under this court’s general superintending control over all courts of the state, we have historically answered and reassigned to the court of appeals cases certified to us by that court where we could answer a preliminary or procedural question |Rthat did not materially affect the issues on appeal. See Dugal Logging, Inc. v. Ark. Pulpwood Co., Inc., 336 Ark. 55, 59, 984 S.W.2d 410, 412 (1999) (“For the reasons above, we deny River-wood’s motion to dismiss, and reassign this case to the court of appeals to decide the remaining issues.”). Where a preliminary or procedural issue is presented that must be decided by this court, and where the remaining issues are not significantly affected by this court’s decision, the remaining issues should be returned to the court of appeals to hear those issues under their jurisdiction set out in Arkansas Supreme Court Rule 1-2 (“All cases appealed shall be filed in the Court of Appeals except that the following cases shall be filed in the Supreme Court.”). However, under our superintending control, I would make an exception on reassignment of cases to the court of appeals where, even though the issues may lie solely within its purview under Arkansas Supreme Court Rule 1-2, equity and justice require that a decision be made immediately — for example, in the case of child custody or termination of parental rights. Nonetheless, in the present case, as Justice Wills concludes, “our resolution of the certified questions here may not dispose of the remaining issues on appeal, and those issues are not squarely or solely within the purview of the court of appeals.”. Therefore, I likewise conclude that judicial efficiency is not accomplished by reassignment of this case.